Citation Nr: 1721277	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-04 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for left quadriceps atrophy, to include as secondary to service-connected left knee disability.

2.  Entitlement to a compensable rating for a right knee surgical scar with status post intra-articular laceration of the right knee.

3.  Entitlement to an increased rating for left knee chondromalacia patella, status post surgery residuals, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for status post, intra-articular laceration of the right knee (muscle group XIV) with right quadriceps atrophy, most definitive in the medial musculature (vastus medialis) in excess of 20 percent. 

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1998 to April 1999.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from May 2009, November 2009, December 2009, and October 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a hearing before the Board at the RO (Travel Board) in March 2012; a transcript is of record.

These issues were previously remanded by the Board in April 2014 for further development.  They have been returned to the Board for further review.

In a December 2016 rating decision, an RO granted service connection for right hip strain and left hip osteoarthritis.  As these represent full grants of the benefits sought with respect to these issues, they are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)

The issues of service connection for left quadriceps atrophy; increased ratings for (1) left knee chondromalacia patella and (2) status post, intra-articular laceration of the right knee; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period on appeal, the Veteran has had no more than one superficial linear scar and one superficial nonlinear scar on his right knee, with an approximate total square area of no more than 21 square centimeters, and neither of which are unstable, painful, or have any other disabling effects.  


CONCLUSION OF LAW

The criteria for a compensable rating for a right knee surgical scar with status post intra-articular laceration of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.10, 4.21, 4.118, Diagnostic Codes 7801-7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board remanded this case in April 2014 so that additional records could be obtained and so he could be afforded a VA examination.  These actions were accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Analysis

The Veteran contends that his surgical scars of the right knee warrant a compensable rating.   

Deep and nonlinear scars that are not of the head, face, or neck are evaluated as follows: area of 929 square centimeters or greater (40 percent); area of 465 to 929 square centimeters (30 percent); area of 77 to 465 square centimeters (20 percent); and area of 39 to 77 square centimeters (10 percent).  38 C.F.R. §  4.118, Diagnostic Code 7801.  Diagnostic Code 7801, Note (1) defines a deep scar as "one associated with underlying soft tissue damage."

Superficial and nonlinear scars that are not of the head, face, or neck are evaluated as follows: area of 929 square centimeters or greater (10 percent).  38 C.F.R. §  4.118, Diagnostic Code 7802.  Diagnostic Code 7802, Note (1) defines a superficial scar as "one not associated with underlying soft tissue damage."

Unstable or painful scars are evaluated as follows: five or more scars that are unstable or painful (30 percent); three or four scars that are unstable or painful (20 percent); and one or two scars that are unstable or painful (10 percent).  38 C.F.R. §  4.118, Diagnostic Code 7804.  Diagnostic Code 7804, Note (2) allows for an extra 10 percent rating if one or more of the scars are both unstable and painful.  Diagnostic Code 7804, Note (1) defines an unstable scar as "one where, for any reason, there is frequent loss of covering of skin over the scar."  

The provisions of 38 C.F.R. §  4.118, Diagnostic Code 7805 apply to other scars, including linear scars, and "other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804."  Diagnostic Code 7805 contains the instruction "Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code."

The Veteran was afforded a VA examination in December 2008.  On examination, the examiner noted a 7 centimeter by 3 centimeter horizontal, hyperpigmented scar over the right patella.  There was no pain or tenderness on the scar, and no adherence to underlying tissue, instability, ulceration, or breakdown.  The scar was superficial, without elevation, depression, inflammation, edema, or keloid formation.  Skin texture was normal.  The scar caused no induration, inflexibility, limitation of motion, or impairment of function.  Sensation was decreased at the right anterior knee over the scar.   

The Veteran was afforded an additional VA examination in November 2016.  On the right knee, the examiner found two scars: an 8 centimeter by 2 centimeter superficial non-linear scar and a 6 centimeter superficial linear scar, medial to the first scar.  The approximate total area of the Veteran's right knee scars was 16 square centimeters.  The examiner noted that the Veteran's right knee scars were neither painful nor unstable.  The examiner found no deep non-linear scars and no limitation of function as a result of the Veteran's right knee scars.  

The preponderance of the evidence does not show that a compensable rating is warranted for the Veteran's right knee scars.  There is nothing in the record to indicate that the Veteran's right knee scars were deep, unstable, or painful during the period on appeal.  The December 2008 VA examiner found that the Veteran's right knee scars had a surface area of 21 square centimeters and the November 2016 VA examiner found a total surface area of 16 square centimeters.  These measurements are far below the 929 square centimeter threshold required for a compensable rating for superficial, non-linear scars.  

The Veteran has not reported any disabling effects from his right knee scars.

Because the Board considered the applicable ratings under every Diagnostic Code pertaining to right knee scars and there is nothing in the record to indicate that there are any additional disabling effects from those scars to consider under Diagnostic Code 7805, the Board finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.


ORDER

Entitlement to a compensable rating for a right knee surgical scar with status post intra-articular laceration of the right knee is denied.

REMAND

The Veteran was last afforded a VA examinations for his knees in November 2016.  The Veteran has indicated that he underwent surgery on his right knee at a VA medical center later in November 2016.  "Where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted."  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  A remand for a new examination is thus warranted.  On remand, the RO should also obtain updated VA treatment records, particularly any record of the Veteran's November 2016 right knee surgery.

In addition, , a review of the record reveals that there has not been complete and adequate compliance with the prior remand directives to allow for a decision to be entered.  The United States Court of Appeals for Veterans Claims (Court) has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271.  The Board therefore stresses the importance of carefully following the directives of this remand in order to allow for a final resolution of these issues.  Specifically, in its April 2014 remand, the Board instructed that a VA examiner should opine as to whether the Veteran had a diagnosis of left quadriceps atrophy currently or at any point since May 2009.  The November 2016 VA examiner opined that the Veteran did not have left quadriceps atrophy but did not address the possibility of atrophy prior to the examination, which is especially important given findings of left quadriceps atrophy in the Veteran's treatment records.  

Although the November 2016 VA examiner described the range of motion of the Veteran's knees, it is not clear whether this was active or passive range of motion, in weight-bearing or nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, whenever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint).  On remand, the RO should also ensure that the VA examiner complies with Correia's requirements.  

As the issue of TDIU is inextricably intertwined with the issues on appeal, the RO should reconsider this TDIU claim after development and reconsideration of the other issues.  In addition, although the record contains mentions of the Veteran's studies and employment during the period on appeal, the Veteran is encouraged to submit a statement describing his complete employment history since he first raised the issue of TDIU in May 2010, particularly any periods of unemployment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for left quadriceps and bilateral knee disabilities since June 2016.  After securing the necessary release, obtain these records and updated VA treatment records since June 2014.

2.  After completion of the foregoing, schedule the Veteran for appropriate VA examinations to determine the current nature and likely etiology of any left quadriceps disability.  The paperless claims file and all pertinent records should be made available to the examiner for review.

Based on the examination and review of the record, the examiner should answer the following and render an opinion as to the following:

(a) Is there any current diagnosis of left quadriceps atrophy?

(b) If there is no currently diagnosed left quadriceps atrophy, did the Veteran have it at any time since May 2009?  In answering this question, please discuss the findings of left quadriceps atrophy in a private treatment record dated December 2009, the March 2010 VA examination report, an April 2010 VA treatment record, and the finding of left quadriceps weakness in a February 2013 VA treatment record.

(c) For any diagnosed left quadriceps atrophy identified in (b), is it at least as likely as not (a 50% or higher degree of probability) that the left quadriceps atrophy is causally related to service, to include the accident in service in which the Veteran was struck by a car?

(d) If the answer to (c) is no, is it at least as likely as not (a 50% or higher degree of probability) that any diagnosed left quadriceps atrophy is proximately due to or caused by the Veteran's service-connected left knee chondromalacia patella status post surgery residuals?

(e) If the answer to (d) is no, is it at least as likely as not (a 50% or higher degree of probability) any diagnosed left quadriceps atrophy has been aggravated by the Veteran's service-connected left knee chondromalacia patella status post surgery residuals?

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  The Veteran should also be scheduled for an appropriate VA examination to ascertain the current severity of (1) the left knee chondromalacia patella, and; (2) status post, intra-articular laceration of the right knee (muscle group XIV).  The paperless claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria for the knees.

Based on the examination and review of the record, the examiner should address the following:

(a) Specifically include all manifestations (orthopedic and muscle) of the knee disabilities and the severity of such manifestations should be reported, including the severity of any right quadriceps atrophy.  Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing, for the knees must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

(b) Address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities (PTSD and anxiety disorder with traumatic brain injury; post-traumatic migraine headaches; cervical spine and lumbar spine arthritis; right hip strain; left hip osteoarthritis; left knee chondromalacia; right knee laceration; and right knee scar).  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  The examiner should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work.  

4.  Review the claims file to ensure that all of the foregoing requested development is complete, and arrange for any additional development indicated.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


